Citation Nr: 0615047	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  94-47 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating for 
postoperative residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux (GERD), currently evaluated as 30 
percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
REMAND

The veteran had active military service from January 1958 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In a November 2005 Order, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated and remanded the Board's 
November 2004 decision and remanded the veteran's claims for 
entitlement to an increased evaluation for postoperative 
residuals of vagotomy with pyloroplasty and GERD and 
entitlement to a TDIU rating.  It was noted in the November 
2005 Joint Motion for Remand that a remand was required to 
obtain two medical opinions concerning the issues on appeal.  
The motion specifically stated that the veteran was not 
pursuing an appeal of the portion of the Board's decision 
that denied service connection for a gastrointestinal 
disability, to include pancreatic dysfunction, secondary to 
service-connected residuals of postoperative vagotomy with 
pyloroplasty and GERD.  Therefore, the Board assumes the 
inclusion of this issue in the representative's list of the 
issues contained in his April 2006 letter and argument to the 
Board was a typographical error; the representative is aware 
that the claim may be reopened by the submission of new and 
material evidence.

Under Diagnostic Code 7348, a 40 percent evaluation is 
warranted for a vagotomy with pyloroplasty or 
gastroenterostomy followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  See 38 C.F.R. § 4.114, Diagnostic Code 
7348 (2005).  In this case, a private endoscopy report dated 
in July 1993 indicated that the veteran has an abnormal 
gastric pouch alongside the gastric antrum and that there was 
reflux of gastrointestinal contents into this pouch.  The 
Board was instructed in the November 2005 Joint Motion to 
obtain a medical opinion regarding whether the July 1993 
endoscopy findings constitute post-operative gastric 
retention.    
 
The veteran is currently rated as 30 percent disabled for 
postoperative residuals of vagotomy with pyloroplasty and 
GERD, 10 percent disabled for tinnitus, and 10 percent 
disabled for hearing loss.  At 40 percent, the veteran's 
combined disability rating does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a) (2005).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability.  
These cases should be referred for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b) (2005).  

The Board was instructed in the November 2005 Joint Motion to 
obtain a medical opinion regarding whether the combination of 
the veteran's service-connected disabilities (hearing loss, 
tinnitus, and postoperative residuals of vagotomy with 
pyloroplasty and gastroesophageal reflux) prevent him from 
maintaining substantially gainful employment.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  Request that the veteran to identify 
any additional VA and non-VA health care 
providers that have treated him for his 
service-connected postoperative residuals 
of vagotomy with pyloroplasty and GERD 
during the period from October 1993 to 
the present. Obtain records from each 
health care provider the veteran 
identifies.

2.  Obtain any additional treatment 
records for the veteran's service-
connected postoperative residuals of 
vagotomy with pyloroplasty and GERD from 
the VA Medical Center in Oklahoma City, 
Oklahoma for the time period from March 
2004 to the present.

3.  Obtain a medical opinion to determine 
whether the veteran's service-connected 
postoperative residuals of vagotomy with 
pyloroplasty and GERD include 
complications of stricture or continuing 
gastric retention.  The physician 
providing the opinion should specifically 
discuss whether the July 1993 private 
endoscopy report findings constitute 
evidence of post-operative gastric 
retention.  The claims folder should be 
made available to the examiner for 
review.  

4.  Schedule the veteran for an 
examination to determine whether his 
service-connected disabilities of hearing 
loss, tinnitus, and postoperative 
residuals of vagotomy with pyloroplasty 
and GERD, without consideration of any of 
his non-service-connected disabilities, 
preclude all forms of substantially 
gainful employment that are consistent 
with his education and occupational 
experience.  The claims folder should be 
made available to the examiner for 
review.

5.  Readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for postoperative residuals of vagotomy 
with pyloroplasty and GERD and 
entitlement to a TDIU rating.  If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






